DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 13-14 and 16-20 in the reply filed on 11/9/2021 is acknowledged.  The traversal is on the ground(s) that lack of unity was not found between the two groups in the parent PCT application.  This is not found persuasive because the USPTO is not beholden or limited to the findings of a PCT officer or foreign patent office.  According to PCT Rule 13.1, the groups may considered to have a lack of unity if their special technical feature does not make a contribution over the prior art as defined in Rule 13.2.  As was referenced in the 9/10/2021 requirement, along with the prior art rejections below, the claims do not make a contribution over the prior art.  Lack of unity is therefore maintained.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for depositing diamond like carbon (DLC) coatings, does not reasonably provide enablement for the entire genus of any coating as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  According to MPEP 2164.01(a) and the In Re Wands 858 F.2d at 736-40, 8 USPQ2d at 1403-07 analysis, the breadth of the claims is broad, including any type of coating that fits the hardness and friction limitations.  The nature of the invention is such that, as a coating method, one of ordinary skill in the art should know what coating to deposit without an undue amount of experimentation, and given the state of the prior art and level of predictability, when referencing the claims the amount of experimentation to make and use the invention as .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said modifying the surface of the rod".  There is insufficient antecedent basis for this limitation in the claim.  The claim should depend on claim 16 for proper antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komori (US 2013/0252860 A1).
As to claim 13, Komori teaches a substrate with the claimed surface roughness profile within the claimed range (abstract, paras 0031-0037, also includes piston rod bearings as substrates in this section), and depositing a coating that has hardness and friction within the claimed ranges (when GPa is converted to HV – 9.8-39.23 Gpa = 1000-4000 HV) in Tables 1 and 3.
	As to claim 14, the coating is deposited by PVD or CVD in para 0058.
	As to claim 16, as broadly claimed, modifying the surface finish could reasonably include the coating.
	As to claim 20, the coating is DLC in para 0058.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverio (US 2014/0020555 A1) in view of KR 20110026712A (hereafter KR).
As to claims 13 and 20, Silverio teaches a piston rod with a low surface roughness as claimed (abstract) and a coating to increase hardness and decrease friction (paras 0016-0028).  Silverio does not teach the values of hardness and the coefficient of friction.  KR teaches a similar film on a piston that includes hardness values in Table 1, and thus shows the recognized suitability and utility of this value.  In addition, because both teach DLC films, the hardness and coefficient of friction of the films is assumed to be the same as that claimed as it is a natural result of the claimed method.  As Silverio and/or KR teach the broadly claimed method, thus the results of hardness and thickness of the films will naturally flow from the performance of the method.  It is further noted that both references desire low friction and high hardness.  It would have been obvious to modify these values by routine experimentation to arrive at the claimed invention.
As to claim 14, KR teaches the recognized suitability and utility of depositing DLC by what is considered a vapor deposition method in the Examples.

As to claim 18, Silverio and KR both teach underlayers or intermediate layers (SIlverio paras 0016-0018, KR Examples).
As to claim 19, Silverio teaches the claimed thickness in para 0016.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715